Exhibit 10.37
SUBLEASE
     This Sublease (this “Sublease”), dated February 28, 2011 (the “Effective
Date”), is entered into by and between ZYMOGENETICS, INC., a Washington
corporation (“Sublandlord”), and DENDREON CORPORATION a Delaware Corporation
(“Subtenant”).
RECITALS
     A. Sublandlord is tenant under that Lease Agreement dated October 4, 2002,
as amended by that certain Amendment No. 1 to Lease Agreement dated December 31,
2002 and that certain Amendment No. 2 to Lease dated as of June 14, 2004
(collectively the “Master Lease”) with ARE-1208 Eastlake Avenue, LLC, a Delaware
limited liability company (“Master Landlord”) with respect to that certain real
property located at 1208 Eastlake Avenue East, Seattle, Washington consisting of
the land that is more particularly described on Exhibit A and an existing
building known as the Earl Davie Building (the “Building”). A copy of the Master
Lease is attached hereto as Exhibit B. Any capitalized term used but not defined
in this Sublease shall have the meaning that is ascribed to it in the Master
Lease.
     B. Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord the Premises on the terms and conditions hereinafter
set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
     1. Sublease Premises.
          (a) Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the entire Premises leased by Sublandlord under the
Master Lease (referred to herein as the “Sublease Premises”). The parties agree
that the Sublease Premises have a rentable area of ninety-seven thousand three
hundred sixty-five (97,365) square feet which is not subject to re-measurement
or adjustment.
          (b) Subtenant has examined the Sublease Premises and accepts them in
their present “as is” and “with all faults” condition. Except as specifically
set forth herein, Sublandlord has no obligation to prepare, modify or alter the
Sublease Premises. Subtenant acknowledges that it has had full opportunity to
review the Master Lease, and full opportunity to inspect the condition of the
Sublease Premises and all improvements therein. Subtenant is not relying on any
statement, representation or warranty made by or for Sublandlord with respect to
the Master Lease or the Sublease Premises except as expressly set forth in this
Sublease. Subtenant, by acceptance of possession of the Sublease Premises, but
subject to Sublandlord’s covenants set forth in this Sublease, conclusively
acknowledges the Sublease Premises to be in good order and repair and in
tenantable condition and acceptable for Subtenant’s use as permitted herein.
     2. Term. This Sublease shall be for a term commencing on July 1, 2011 (the
“Commencement Date”) and shall expire at 11:59 p.m. on May 9, 2019 (the
“Expiration Date”); provided that in no event shall the Commencement Date hereof
occur prior to the date on which the Master Landlord gives its consent to this
Sublease and agrees to a recognition agreement and certain other matters, all as
shown in the form attached hereto as Exhibit C (the “Consent and Recognition
Agreement”). If Master Landlord has not given its consent to this Sublease by
entering into the Consent

 



--------------------------------------------------------------------------------



 



and Recognition Agreement in the form attached to this Sublease, or in another
form approved by Sublandlord and Subtenant (“Final Consent”), by July, 2011,
then Sublandlord shall not be liable therefore; provided, however, that if the
parties do not receive the Final Consent on or before July 1, 2011, then this
Sublease shall terminate and have no further force or effect.
     3. Delivery of Sublease Premises; Master Landlord’s Fixed Equipment;
Transition of Maintenance and Operation.
          (a) Sublandlord shall deliver the Sublease Premises to Subtenant
decommissioned in accordance with the Master Lease and all legal requirements
related thereto, vacant, broom clean and free of Sublandlord’s Removable
Equipment, except for the Removable Equipment that Sublandlord and Subtenant
agree shall be transferred to Subtenant (the “Remaining Property”) and any
additional Removable Equipment Subtenant agrees to purchase from Sublandlord.
Subtenant shall purchase the Remaining Property from Sublandlord for $1.00
pursuant to a bill of sale in form and content approved by Sublandlord and
Subtenant. Sublandlord shall provide to Subtenant copies of all nonproprietary
reports concerning Sublandlord’s decommissioning of the Sublease Premises.
Sublandlord represents and warrants to Subtenant that (i) as of the date of this
Sublease, Sublandlord has not removed any Fixed Equipment from the Sublease
Premises or, if Sublandlord has removed any Fixed Equipment, Sublandlord has
replaced the Fixed Equipment in the manner required by the Master Lease and
otherwise in full compliance with the Master Lease, and (ii) Sublandlord will
not remove any Fixed Equipment from the Sublease Premises from and after the
date of this Sublease, so long as this Sublease is in effect.
          (b) Subtenant shall have the right to enter onto the Sublease Premises
for purposes of constructing its Initial Alterations (as that term is defined in
Section 9 below) upon approval by Sublandlord and Master Landlord of the plans
and specifications (“Plans”) for those improvements, or upon vacation of the
Sublease Premises by Sublandlord, whichever occurs later; provided, however,
that even if Sublandlord has delivered possession of the Sublease Premises to
Subtenant, Subtenant shall not be permitted to enter the Sublease Premises and
commence its Initial Alterations until Subtenant has delivered to Sublandlord
certificates of insurance, the Security Deposit in the form required hereunder
and any other documents or payments due at the time of mutual execution.
          (c) The parties acknowledge that (i) certain Building systems are
operated in common with the systems of other buildings owned or leased by
Sublandlord and that Building systems need to be segregated so that they may be
maintained and operated by Subtenant, (ii) certain Building systems have been
shut down and need to be restarted, and (iii) cooperation and coordination
between Sublandlord and Subtenant will be required for a transition period to
provide Subtenant with the information and assistance it needs in order to
properly discharge its maintenance and operation obligations under this
Sublease. Accordingly, and without limiting the generality of the foregoing, the
parties agree to promptly and diligently prepare and implement a maintenance and
operation transition plan to include, among other things, the following:
               (i) For a period of forty-five (45) days during the transition
period a representative of Sublandlord who is knowledgeable about the Building
systems and maintenance and repair processes and procedures for the Building
will be available without charge to Subtenant to work with Subtenant on an as
needed basis not to exceed ten (10) hours per week,, in order to review
maintenance procedures, assist with startup of Building systems, and provide
training and support regarding Building systems and equipment. Following the
transition period, Sublandlord will provide reasonable additional assistance and
support upon request of Subtenant at a reasonable hourly rate and subject to the
availability of Sublandlord’s representatives.

 



--------------------------------------------------------------------------------



 



               (ii) On the Effective Date, Sublandlord will make available to
Subtenant electronic and hard copies of documentation for all Building systems
and equipment, including without limitation, drawings (hardcopy and CAD),
Operation and Maintenance Manuals, Standard Operating Procedures, calibration
records, validation reports and equipment to the extent such materials are in
Sublandlord’s possession and control and excluding any such materials which may
be proprietary or confidential to Sublandlord.
               (iii) Sublandlord will segregate the Building management system
from the other buildings which it currently serves. Sublandlord will leave all
associated hardware and infrastructure related to the Building management system
with the exception of the server, software and license. Sublandlord will back up
and provide to Subtenant a copy of the Building management software
configuration and controls related to the Building.
               (iv) Sublandlord will segregate the Data Acquisition System
(DAS) from the other building which it currently serves. Sublandlord will leave
all associated hardware and infrastructure related to the DAS with the exception
of the server, software and license. Sublandlord will backup and provide to
Subtenant a copy of all configuration files. All Sublandlord specific
configurations and trend and alarm data history will be removed from the system.
All system links, tag names, and capabilities will be left in place pending
licensing of the system for Subtenant.
               (v) Sublandlord will provide the Process Control System
(PCS) used to control the CIP skid and 500L Bioreactor in the Building. All
system hardware and software will remain. Sublandlord will perform a full back
up and then delete all system historical archives and alarm history. All batch
recipe information will be removed from the batch software and all existing
reports will be deleted from the system.
               (vi) Sublandlord will segregate the Enterprise Asset Management
System, Maximo from the other buildings which it currently serves. Sublandlord
will backup and provide to Subtenant a copy of the system configuration files
and associated asset data for the building pending the Subtenant’s purchase of
the Maximo licenses. Sublandlord will provide all system validation document and
SOPs.
               (vii) On the Effective Date, Sublandlord will deliver to
Subtenant a list of all maintenance contractors currently serving the Building
and the parties will work together to determine which contracts, if any, will be
assigned to and assumed by Subtenant.
               (viii) Sublandlord will segregate the Building security system
from the other buildings which it currently serves and shall leave in place the
card key readers and related hardware (except the server).
     4. Rent.
          (a) Base Rent. The Base Rent payable with respect to the Sublease
Premises during the Sublease Term shall be $31.75 per rentable square foot,
which equates to $3,091,338.75 annual Base Rent to be paid in equal monthly
installments of $257,611.56 each. On each anniversary of the Rent Commencement
Date, Base Rent shall increase by three and one half percent (3.5%) of the
immediately prior Base Rent. Subtenant shall commence paying Base Rent on
April 1, 2012 (the “Rent Commencement Date”). All Base Rent shall be paid
monthly in advance on the first day of each month, without offset or deduction,
to Sublandlord at the notice address set forth in Section 26 or at such other
address as Sublandlord shall from time to time advise Subtenant in writing.

 



--------------------------------------------------------------------------------



 



          (b) Additional Rent. Commencing on the Rent Commencement Date, in
addition to Base Rent, Subtenant shall pay to Sublandlord, or to Master Landlord
directly if Master Landlord so requires, (i) Real Property Taxes, (ii) the Asset
Management Fee, and (iii) Subtenant’s share of costs incurred by Sublandlord
pursuant to Section 8(a) below, all as is more particularly described in this
Sublease. In addition, commencing on the Commencement Date Subtenant shall
reimburse Sublandlord for any expenses and charges to be paid by Sublandlord, as
Tenant, under the Master Lease that Subtenant is expressly required to pay by
the terms of this Sublease, which shall include but not be limited to the costs
(if any) under Section 8.1 of the Master Lease; cost of any bond required under
Section 8.7 of the Master Lease; fees (if any) under Section 19.5 of the Master
Lease which are due as a result of the acts of Subtenant; reimbursement for
taxes on personal property, equipment and fixtures located in or about the
Sublease Premises; and damages recoverable due to a default under the Master
Lease which is a result of any Default or failure of performance by Subtenant
under this Sublease. All such amounts, together with any other sums that are due
from Subtenant to Sublandlord under the terms of this Sublease are designated
herein as “Additional Rent” for the purposes of this Sublease. If Subtenant
defaults in the performance of any of its obligations hereunder after such
notice and opportunity to cure as is provided in this Sublease, then Sublandlord
may, but shall not be obligated to, perform such obligations, and the cost
thereof to Sublandlord shall also be Additional Rent. Unless otherwise
specifically provided in this Sublease, Subtenant shall pay Sublandlord all
Additional Rent within ten (10) business days after demand. As used herein the
term “Rent” refers to both Base and Additional Rent.
          (c) Rent Credit. Tenant is entitled to a credit against Base Rent in
the amount of $185,173 which may be applied toward the payment of Base Rent
commencing on the Rent Commencement Date.
     5. Security Deposit.
          (a) On the Effective Date, or, in the case of an LOC as defined below,
within ten days of the Effective Date, Subtenant shall pay over to Sublandlord
$1,000,000, as security for the full and faithful performance of every provision
of this Sublease to be performed by Subtenant (the “Security Deposit”). At
Subtenant’s option, the Security Deposit may be in the form of an irrevocable
and unconditional standby letter of credit (“LOC”) issued by a financial
institution reasonably satisfactory to Sublandlord drawable by Sublandlord upon
demand, meeting the requirements set forth below. If Subtenant elects to provide
an LOC, then at any time thereafter and at its sole option, Subtenant may
substitute the sum of $1,000,000 as the Security Deposit and thereafter
terminate the LOC. The Security Deposit is not an advance Rent deposit, an
advance payment of any other kind, or a measure of Sublandlord’s damage in case
of Subtenant’s default. If Subtenant defaults with respect to any provision of
this Sublease, including but not limited to the provisions relating to the
payment of Rent, Sublandlord, without prejudice to any other right or remedy it
may have, may use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other amount which Sublandlord may spend or
become obligated to spend by reason of Subtenant’s default, to repair damages to
any part of the Sublease Premises or the Building, to clean the Sublease
Premises or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of Subtenant’s default. Following any
application of the Security Deposit, Subtenant shall, within five (5) days
following Sublandlord’s demand, cause the Security Deposit to be restored to its
full original amount, and Subtenant’s failure to cause the restoration of the
Security Deposit shall be deemed a Default under this Sublease without further
notice or cure period. In the event of bankruptcy or other insolvency
proceedings filed by or against Subtenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Sublandlord for
all periods prior to the effective date of such proceedings. Sublandlord shall
not be required to keep the Security Deposit separate from its general funds,
and Subtenant shall not be entitled to interest on the Security Deposit. If
Subtenant fully and faithfully performs every provision of this

 



--------------------------------------------------------------------------------



 



Sublease to be performed by Subtenant, the Security Deposit or any unapplied
balance thereof shall be returned to Subtenant within a reasonable period of
time following the Expiration Date.
          (b) If the Security Deposit is in the form of an LOC, the LOC shall
secure the full and faithful performance of Subtenant’s obligations under this
Sublease and shall be in the amount of $1,000,000. The LOC shall be fully
assignable by Sublandlord and shall be automatically renewable throughout the
Sublease Term with a final expiration date no earlier than July 9, 2019. Failure
to provide the LOC or to keep it in effect throughout the Sublease Term shall be
an immediate Default (as defined Section 20) under this Sublease without notice.
The financial institution issuing the LOC (and any renewal or substitute LOC)
must (a) be located in the United States and have an office in the continental
United States at which the LOC may be presented for payment by facsimile or
electronic communication or a local office in the Puget Sound region in which
the LOC can be presented for payment, (b) have and maintain at all times total
assets of at least One Billion Dollars ($1,000,000,000), and (c) have a Standard
and Poors credit rating of AA (or better) for unsecured debt. If (i) the total
asset level of the financial institution issuing the LOC falls below One Billion
Dollars ($1,000,000,000) or its Standard and Poors credit rating falls below AA,
or (ii) the issuing bank closes its United States office at which the LOC may be
presented for payment by facsimile or electronic communication or the local
office in the Puget Sound region in which the LOC can be presented for payment,
then in either of such circumstances, Subtenant shall within ten (10) days after
written notice from Sublandlord, provide a substitute letter of credit from
another financial institution acceptable to Sublandlord or, at Subtenant’s
option, substitute cash in the amount of $1,000,000 as the Security Deposit. If
Sublandlord transfers its interest in the Sublease Premises, or any portion
thereof, during the term of this Sublease, Sublandlord may transfer the LOC and
any and all unapplied proceeds thereof then held by Sublandlord to the
transferee and, provided the transferee assumes and agrees to perform all of
Sublandlord’s obligations under this Sublease, then Sublandlord thereafter will
have no further liability with respect to the LOC or the proceeds, including,
without limitation, any liability for the return of the LOC or the proceeds.
Subtenant is solely responsible for any and all third-party fees or costs
(whether payable to the issuing bank or otherwise) in order to effect such
transfer of the LOC. Subtenant shall reimburse Sublandlord upon demand and as a
component of Additional Rent for any such fees or costs incurred by Sublandlord.
          (c) Draws. Immediately upon or at any time or from time to time after
the occurrence of any one or more Draw Events (as defined below) without notice
to Subtenant or an opportunity to cure, Sublandlord shall have the unconditional
right to draw on the LOC. Sublandlord may draw on the LOC for the full amount
thereof or in any lesser amount or amounts as Sublandlord may determine in its
sole and absolute discretion. Any delays in Sublandlord’s draw on the LOC or in
Sublandlord’s use of the proceeds of the LOC shall not constitute a waiver by
Sublandlord of any of its rights hereunder with respect to the LOC or the
proceeds. Sublandlord shall not be liable for any direct, indirect,
consequential, special or punitive damages incurred by Subtenant arising from a
claim that Sublandlord violated the bankruptcy code’s automatic stay in
connection with any draw by Sublandlord on the LOC. As used herein, “Draw Event”
means each of the following events:
               (i) Sublandlord’s receipt of a notice from the issuing bank that
it will not renew the LOC and Subtenant’s failure to deliver to Sublandlord a
renewal, extension or replacement of the LOC meeting all of the requirements
hereunder in substantially the same form as the original LOC another form
acceptable to Sublandlord in its sole discretion, at least thirty (30) days
prior to the scheduled expiration date of the existing LOC; or
               (ii) Any other failure by Subtenant as and when required under
this Sublease to provide a renewal, extension or replacement of the LOC meeting
all of the requirements hereunder in substantially the same form as the original
LOC, or another form acceptable to Sublandlord in its sole discretion; or

 



--------------------------------------------------------------------------------



 



               (iii) Subtenant’s failure to make any payment when due under this
Sublease including Base Rent and any other component of Rent after the grace
period set forth in Section 20(h); or
               (iv) The occurrence of a Default under this Sublease (provided
that no notice shall be required in any event in which Sublandlord’s ability to
give notice is restricted by applicable law); or
               (v) The occurrence of any one or more of the following:
(a) Subtenant’s filing of a petition under any chapter of the Bankruptcy Code,
or under any federal, state or foreign bankruptcy statute now existing or
hereafter enacted, or Subtenant’s making a general assignment or general
arrangement for the benefit of creditors; (b) the filing of an involuntary
petition under any chapter of the Bankruptcy Code, or under any federal, state
or foreign bankruptcy or insolvency statute now existing or hereafter enacted
which is not dismissed in thirty (30) days, or the filing of a petition for
adjudication of bankruptcy or for reorganization or rearrangement against
Subtenant which is not dismissed in thirty (30) days or the filing of any such
petition by Subtenant; (c) the entry of an order for relief under any chapter of
the Bankruptcy Code, or under any federal, state or foreign bankruptcy or
insolvency statute now existing or hereafter enacted; (d) the appointment of a
“custodian,” as such term is defined in the Bankruptcy Code (or of an equivalent
thereto under any federal, state or foreign bankruptcy or insolvency statute now
existing or hereafter enacted), for Subtenant, or the appointment of a trustee
or receiver to take possession of substantially all of Subtenant’s assets
located at the Premises or of Subtenant’s interest in this Sublease; or (e) the
subjection of all or substantially all of Subtenant’s assets located at the
Premises or of Subtenant’s interest in this Sublease to attachment, execution or
other judicial seizure; or
               (vi) If the issuing bank fails to maintain a total asset level of
at least One Billion Dollars ($1,000,000,000).
     6. Late Fees; Interest. If any installment of Base Rent is not paid by the
third day of the month, or if any Additional Rent is not paid within three
(3) days of the date when due, Subtenant acknowledges that Sublandlord will
incur additional administrative expenses and costs which are difficult or
economically impractical to ascertain. Accordingly, if any installment of Base
Rent is not paid by the third day of the month, or if any Additional Rent is not
paid within three (3) days of the date when due, then Subtenant shall pay an
administrative charge to Sublandlord equal to six percent (6%) of the delinquent
amount (“Late Fee”). Notwithstanding the foregoing, not more than twice in each
calendar year Sublandlord will waive the Late Fee if such delinquency is paid
within three (3) business days after Subtenant’s receipt of Sublandlord’s
notice. In addition, the Default Interest (as defined in the Master Lease) will
accrue on any delinquent Rent. Neither demand for nor receipt of any late charge
called for under this Sublease shall (i) operate to waive any default by
Subtenant or provide a substitute for Subtenant’s full and timely performance of
the obligation to pay Rent, or (ii) limit the exercise of any other right or
remedy Sublandlord may have under this Sublease in case of Subtenant’s Default.
     7. Permitted Use. Subtenant shall be permitted to use the Sublease Premises
only for those uses permitted under Section 4.1 of the Master Lease and subject
to all conditions and limitations concerning use that are set forth in the
Master Lease (the “Permitted Use”). If Subtenant proposes any use of the
Sublease Premises that requires the consent of Master Landlord under the terms
of the Master Lease, then so long as Sublandlord cannot be required to expend
any sums at any time as a result of the change in use, or will not incur any
risk of liability or damages greater than the risk presented by the current uses
as a result of Subtenant’s use, Sublandlord shall consent to Subtenant’s
proposed use; provided, however, that nothing in this Section 7 shall permit any
improvements to the Sublease Premises without Sublandlord’s consent that
otherwise require Sublandlord’s consent under the terms of this Sublease.

 



--------------------------------------------------------------------------------



 



     8. Lease Obligations; Services.
          (a) Maintenance and Repair. From and after the Commencement Date,
Subtenant shall perform all of Sublandlord’s obligations under Sections 4.2 and
5.1of the Master Lease as they relate to the maintenance and repair of the
Sublease Premises, except that: (i) the phrase “the standards of maintenance and
repair adhered to by Tenant prior to the Commencement Date” as used in
Section 5.1 of the Master Lease shall not apply, and Subtenant shall keep and
maintain the Sublease Premises in a condition that is comparable with similar
research and development facilities in Seattle, Washington, and (ii) Sublandlord
(and not Subtenant) shall be responsible for and pay for all capital costs
associated with the maintenance, repair and replacement of building foundations,
bearing walls, roof structures and glass except to the extent such repair or
replacement is necessitated by Subtenant’s acts or omissions, and (iii) with
respect to capital costs associated with replacement of any Building system or
component of a Building system (other than those that are required in order to
make or repair Subtenant’s Initial Alterations or any subsequent Alterations
made at Subtenant’s request) which costs Ten Thousand Dollars ($10,000) or more
and has a useful life of seven (7) years or more (“Capital Item”), such
replacements shall be made and paid for by Subtenant, but the cost for such
Capital Item shall be amortized over the useful life of the Capital Item at a
rate of interest equal to the then-current prime rate as published in the Wall
Street Journal plus five percent (5%) (or, if the Wall Street Journal no longer
publishes a prime rate of interest, then the prime rate of interest regularly
published by a comparable publication plus five percent (5%)), and Subtenant
shall bear and pay only that portion of the cost of the Capital Item that is
attributable to the remaining Sublease Term and Sublandlord shall reimburse
Subtenant for the remaining cost of the Capital Item. Sublandlord will only be
required to pay for Capital Items replaced at the end of their useful life with
equipment of comparable quality. Prior to purchasing any Capital Item for which
Subtenant will seek reimbursement from Sublandlord, or perform any work related
thereto, Subtenant shall provide to Sublandlord, for its review and approval, a
copy of all bids, bills, work orders or invoices related to the Capital Item
that Subtenant reasonably concludes are qualified and responsive to Subtenant’s
bid request. If Sublandlord fails to respond to Subtenant within fifteen
(15) days after its receipt of such bids, bills work orders or invoices,
Sublandlord shall be deemed to have consented to the lowest bid. Except where
Sublandlord has approved a specific bid, or the parties have otherwise agreed,
if Subtenant selects a bid that is not the lowest bid, Sublandlord’s
responsibility to pay a portion of the cost of the Capital Item shall be limited
to the share required under the terms of this Section 8(a) of the lowest bid. If
Sublandlord shall fail to reimburse Subtenant for its share of the costs for
which reimbursement is due within thirty (30) days after receipt of a paid
invoice from Subtenant and all full and final lien releases, Subtenant shall
have the right to offset the amount owed by Sublandlord against Rent next due
and owing. Notwithstanding anything to the contrary set forth herein, Subtenant
shall not submit any invoices for reimbursement from Sublandlord for Capital
Items subject to reimbursement hereunder until the sum of such invoices exceeds
Twenty-five Thousand Dollars ($25,000); Sublandlord shall pay its share of the
total sum submitted, including its share of the first $25,000. Within a
reasonable time following the Commencement Date, and on each anniversary of the
Commencement Date thereafter, Subtenant shall provide to Sublandlord its annual
repair and maintenance plan for the Building which shall include but not be
limited to a summary of repair, maintenance and replacements made by Subtenant
during the immediately preceding year and the repairs, maintenance and
replacements Subtenant anticipates in the forthcoming year and including
Subtenant’s preventative maintenance plans. Subtenant shall provide Sublandlord
with documentation relating to any maintenance, repairs, or replacements of
Building systems or components of Building Systems performed during the Sublease
Term, including copies of contracts, equipment manuals and installation
specifications. Except as expressly provided in this subsection 8(a),
Sublandlord shall have no repair or maintenance responsibility with respect to
the Sublease Premises.
          (b) Utilities. Sublandlord shall have no duty to provide any services
or utilities to Subtenant. Subtenant shall pay when due all charges for utility
services provided to the Sublease Premises during the Term of this Sublease,
including power, water and sewer, and gas, subject, however, to Subtenant’s
right to contest any such charges as described in subsection 8(d) below.

 



--------------------------------------------------------------------------------



 



          (c) Taxes. Subject to subsection 8(d) below, Subtenant shall pay when
due all Real Property Taxes as that term is defined in the Master Lease, except
that Subtenant shall not in any event be obligated to pay any Real Property
Taxes attributable to land or improvements that are not a part of the Sublease
Premises. If any assessment may be paid in installments, Subtenant shall be
responsible only for those installments that are due and payable during the
Sublease Term and for the portions of installments (if any) that accrue during
the Sublease Term. Subtenant shall pay all personal property taxes levied
against the Sublease Premises (other than Sublandlord’s property located in the
IT Room) as and when due to the extent the levy thereof is attributable to the
Sublease Term and all such taxes are assessed against Subtenant’s property.
          (d) Contests. Subtenant shall have the right to contest any and all
amounts that are Third Party Payments (as that term is defined in Section 22 of
the Master Lease), on the terms and conditions, and subject to the limitations,
that are set forth in Section 22 of the Master Lease.
          (e) Compliance with Law. Subtenant shall comply with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
governmental authorities, committees, associations, or other regulatory
committees, agencies or governing bodies having jurisdiction over the Master
Premises or Subtenant’s use of the Sublease Premises, including both statutory
and common laws and hazard waste rules and regulations (collectively, “Laws”)
and of all insurance bodies and their fire prevention engineers at any time in
force, applicable to the use, condition, occupancy or modification of the
Sublease Premises, including without limitation, all Laws promulgated or
applicable as a result of the Americans with Disabilities Act. Without limiting
the generality of the foregoing, Subtenant shall be responsible for all
modifications (including structural modifications) to the Sublease Premises
triggered or required as a result of Subtenant’s particular use or modification
of the Sublease Premises, and all such modifications must comply with the
conditions imposed for any Alterations to the Sublease Premises under this
Sublease and under the Master Lease.
          (f) Environmental Matters.
               (1) All provisions of the Master Lease relating to the Tenant’s
or Sublandlord’s use of Hazardous Materials or liability arising in connection
with Environmental Requirements except for Section 19.2 are hereby incorporated
herein, with the term “Subtenant” substituted for the term “Tenant”, except that
(i) Sublandlord is not assuming any responsibility for or liability with respect
to any liabilities of Master Landlord under the Master Lease in connection with
breaches by it of any Environmental Requirements or Hazardous Materials brought
onto the Sublease Premises by others except as expressly provided in this
subsection (f), and (ii) notwithstanding anything to the contrary in this
subsection (f)(1) or in (f)(2) below, Subtenant shall have no responsibility for
or liability to Master Landlord, Sublandlord or any other person or entity with
respect to contamination existing prior to the date of Subtenant’s entry onto
the Sublease Premises or that migrates onto the Sublease Premises or with
respect to any breaches of any Environmental Requirements as a result of
Hazardous Materials brought onto the Sublease Premises (including Hazardous
Materials migrating from the Sublease Premises) (A) by Sublandlord, or (B) by
any person or entity other than Subtenant prior to the Commencement Date.
Notwithstanding the foregoing, the definition of “Environmental Claims” from the
Master Lease is incorporated herein and the definition of “Subtenant Relevant
Contamination” shall be substituted for “Relevant Contamination” in the
provisions of the Master Lease incorporated into this Sublease by this
Section 8(f).
               (2) Subtenant hereby indemnifies and shall defend and hold
Sublandlord, its officers, directors, employees, agents and contractors harmless
from any and all Environmental Claims connected to or arising from (i) breaches
of Subtenant’s obligations under Section 8(f)(1); and (ii) the presence of any
Hazardous Materials above, on or under the Sublease Premises that results in

 



--------------------------------------------------------------------------------



 



contamination during the Sublease Term (or any hold over period) by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Sublease Premises by anyone other
than Sublandlord, Sublandlord’s employees, agents and contractors, Master
Landlord or Master Landlord’s employees, agents and contractors (the “Subtenant
Relevant Contamination”). This indemnification of Sublandlord by Subtenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remediation,
removal, or restoration work required by any federal state or local governmental
authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Sublease Premises. Without limiting the foregoing,
if the presence of any Hazardous Materials on the Sublease Premises or any
adjacent property caused or permitted by Subtenant or any Subtenant Related
Party results in the Subtenant Relevant Contamination of the Sublease Premises
or any adjacent property, Subtenant shall promptly take all actions at is sole
expense and in accordance with applicable Environmental Requirements as are
necessary to return the Sublease Premises or any adjacent property to the
condition existing prior to the time of such contamination, provided that Master
Landlord’s approval of such action shall first be obtained in accordance with
the Master Lease. Notwithstanding anything to the contrary stated in this
Section 8(f)(2), (A) for claims relating to Subtenant Relevant Contamination of
property adjacent to the Sublease Premises, Subtenant’s obligations under this
Section 8(f)(2) are limited to any clean up requirement imposed by a
governmental entity; and (B) in no event shall Subtenant’s obligations in this
Section 8(f)(2) include any Hazardous Materials releases to the extent they are
caused by Sublandlord, its employees, agents or contractors or Master Landlord,
its employees, agents or contractors.
               (3) Sublandlord hereby indemnifies and shall defend and hold
Subtenant, its officers, directors, employees, agents and contractors harmless
from any and all Environmental Claims for which Subtenant is not responsible
under the terms of the Sublease, including but not limited to Environmental
Claims connected to or arising from the presence of Hazardous Materials above,
on or under the Sublease Premises that results in contamination by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Sublease Premises by Sublandlord,
Sublandlord’s employees, agents and contractors, Master Landlord or Master
Landlord’s employees, agents and contractors.
          (g) Services. Sublandlord grants to Subtenant the right, so long as
Subtenant is not in Default, to receive all of the services and benefits with
respect to the Sublease Premises which are to be provided by Master Landlord
under the Master Lease. Nothing in this Sublease imposes any obligation or duty
on Sublandlord to perform any obligations of Master Landlord which are, by their
nature, the obligation of an owner or manager of real property except to the
extent expressly set forth in this Sublease. Sublandlord shall have no
responsibility for or be liable to Subtenant for any default, failure or delay
on the part of Master Landlord in the performance or observance by Master
Landlord of any of its obligations under the Master Lease; provided that
Sublandlord will reasonably cooperate with Subtenant, at Subtenant’s expense, to
cause Master Landlord to perform its obligations under the Master Lease.
     9. Alterations.
          (a) Initial Alterations. Subtenant may install improvements to the
Sublease Premises it deems necessary to ready the Sublease Premises for
Subtenant’s use at its own cost and expense (“Initial Alterations”), subject to
the Allowance (defined below), and in accordance with the terms and limitations
and the requirements relating to Alterations set forth in the Master Lease
including all definitions and categories described in Article 8 and all Laws.
Prior to the installation of the Initial Alterations, Subtenant shall submit all
Plans and plans and specifications required under the Master Lease to
Sublandlord for Sublandlord’s and Master Landlord’s review and approval.
Sublandlord’s consent shall not be unreasonably withheld, conditioned or
delayed, and shall not be withheld if (i) consent is

 



--------------------------------------------------------------------------------



 



granted by Master Landlord, (ii) Master Landlord has agreed in writing that
neither Subtenant nor Sublandlord would be required to remove any of the
improvements installed by Subtenant upon expiration of the Master Lease or the
Sublease Term and (iii) such improvements do not impose additional obligations
upon Sublandlord with respect to surrender of the Premises upon expiration of
the Master Lease. Sublandlord will reimburse Subtenant in an amount up to forty
dollars ($40.00) per rentable square foot of the Sublease Premises (the
“Allowance”) for Initial Alterations approved by Master Landlord and
Sublandlord. Sublandlord shall pay the Allowance to Subtenant during the course
of installation of the Initial Alterations in periodic payments (but no more
frequently than once every thirty (30) days) after all of the following
conditions have been satisfied: (i) Sublandlord’s receipt of a certification
from Subtenant and its architect that the work covered in the request has been
satisfactorily completed in accordance with the approved plans;
(ii) Sublandlord’s receipt of invoices for all costs and expenses related to the
Initial Alterations, including such appropriate back-up documentation as
Sublandlord may reasonably request; (iii) Sublandlord’s receipt of conditional
lien releases from all parties performing work or providing materials to be paid
for from such draw; (iv) with respect to the final disbursement only,
Sublandlord’s receipt of full and final lien releases from all contractors,
subcontractors and suppliers; and (v) with respect to the final disbursement
only, Sublandlord’s receipt of a copy of the certificate of occupancy for the
Sublease Premises or other evidence that all applicable governmental agencies
have fully and finally approved such work. For each disbursement request
submitted by Subtenant, Sublandlord shall disburse to Subtenant the portion of
the Allowance attributable to such work. Disbursements will be made within
thirty (30) days of submission by Subtenant of all documents required under the
terms of this Section 9(a). Notwithstanding anything to the contrary,
Sublandlord shall not be obligated to disburse any portion of the Allowance
during the continuance of an uncured default, and Sublandlord’s obligation to
disburse shall only resume when and if such default is cured.
          (b) Subsequent Alterations; Standard of Consent. Following
construction of the Initial Alterations, Subtenant may make “Subsequent
Alterations” to the Sublease Premises subject to all of the requirements of the
Master Lease (including all definitions and categories set forth in Article 8)
and the consent of both Master Landlord and Sublandlord (Initial Alterations and
Subsequent Alterations shall be referred to herein collectively as
“Alterations”); provided, however, that for any Subsequent Alterations for which
Master Landlord’s consent is not required under the terms of the Master Lease
and which will not affect the building structure, the HVAC system, or require
removal and restoration upon expiration or earlier termination of the Sublease
Term, Sublandlord’s consent shall not be required. Otherwise, the standards, and
conditions applied to Sublandlord granting consent to the Alterations shall be
the same as those applied to Master Landlord under the Master Lease.
Sublandlord’s consent shall not be unreasonably withheld, conditioned or
delayed, and shall not be withheld if consent is granted by Master Landlord and
Master Landlord confirms in writing that removal and restoration of the
improvements will not be required upon expiration or earlier termination of the
Sublease Term or the Master Lease Term and such improvements do not impose any
additional obligations upon Sublandlord with respect to surrender of the
Premises upon expiration of the Master Lease Term. If Subtenant’s proposed
Alterations do not require Master Landlord’s consent under the terms of the
Master Lease, except as otherwise expressly provided above Sublandlord’s consent
thereto shall nonetheless be required, but Sublandlord’s consent to such
Alterations shall not be unreasonably withheld, conditioned or delayed.
Sublandlord shall use reasonable efforts, at no cost to Sublandlord, to obtain
the consent of Master Landlord if such consent is required under the Master
Lease. If Alterations by Subtenant are permitted or consented to, Subtenant
shall comply with all of the covenants of Sublandlord, as tenant, contained in
the Master Lease pertaining to the installation and removal of such Alterations.
In addition, Subtenant shall indemnify, defend and hold harmless Sublandlord and
the Sublandlord Related Parties (as defined in Section 10(c) below) against any
Losses (as defined in Section 10(c) below) imposed on Sublandlord or any
Sublandlord Related Parties arising out of the installation and removal of
Alterations by Subtenant.

 



--------------------------------------------------------------------------------



 



          (c) Insurance; Restoration/Removal. If Subtenant performs any
Alterations, Subtenant shall be obligated to insure all such Alterations during
the Sublease Term for the full replacement cost value and as otherwise required
under this Sublease and the Master Lease, and to remove such Alterations and
restore the Sublease Premises to the condition existing on the Commencement Date
if the Master Lease or Master Landlord requires such removal and restoration by
Sublandlord. Sublandlord shall not require removal of any Initial Alterations or
Subsequent Alterations unless Master Landlord requires such removal.
          (d) Reimbursement of Fees; Time Period for Review. In connection with
any proposed Alterations, Subtenant shall reimburse Sublandlord all actual
expenses incurred by Sublandlord in the review and approval of Plans, and for
all amounts assessed by Master Landlord under the Master Lease (if any) in
connection with Master Landlord’s review and approval, of any proposed
Alterations. Wherever a time period for review and approval by Master Landlord
is stated in the Master Lease, a similar time period for Sublandlord’s review
and approval shall also be afforded. Subtenant shall submit plans and
specifications required under the Master Lease and Plans to Master Landlord and
Sublandlord for concurrent review by both parties.
     10. Insurance.
          (a) Insurance Requirements. Throughout the Sublease Term, Subtenant
shall procure and maintain, at its own cost and expense all insurance and any
other coverages as are required to be carried by tenant under the Master Lease
and shall meet all requirements under the Master Lease including those
requirements set forth in Sections 9.2 through 9.4. All insurance shall name
Sublandlord (and any of its designees), as well as Master Landlord (and any of
its designees), as additional insureds and loss payees in the manner required in
the Master Lease. Subtenant shall furnish to Sublandlord a certificate, in form
and substance consistent with the requirements of the Master Lease, of
Subtenant’s insurance required under this Section 10 on or before the
Commencement Date. Subtenant’s general liability policies shall provide
cross-liability coverage for Subtenant and Sublandlord (and any of its
designees) to provide severability of interests, and the coverage afforded to
Sublandlord must be as broad as that afforded to Subtenant. Within five
(5) business days after any renewal (or such earlier date as may be requested
pursuant to the Master Lease) or promptly upon any other request by Sublandlord,
Subtenant shall furnish Sublandlord with copies of policies, or certificates of
insurance on ACORD 25 or comparable form, and a copy of the endorsement to
Subtenant’s liability policy showing the additional insureds and loss payees. In
the event Subtenant does not maintain said insurance, Sublandlord may, in its
sole discretion and without waiving any other remedies hereunder, procure said
insurance and Subtenant shall pay to Sublandlord as Rent the cost of said
insurance plus a ten percent (10%) administrative fee.
          (b) Waiver of Subrogation. Sublandlord and Subtenant hereby waive on
behalf of themselves and on behalf of their respective insurers their respective
rights of recovery against the other and the officers, employees, agents and
representatives of the other on account of loss or damage occasioned to
Sublandlord or Subtenant, as the case may be, or its property or the properties
of others under its control caused by fire or any of the extended coverage risks
described hereunder to the extent that such loss or damage lies within the scope
of the property damage policy described in Section 9.1.1 of the Maser Lease. If
necessary for its effectiveness, Subtenant shall give notice to its insurance
carrier of the foregoing waiver of subrogation.
          (c) Subtenant’s Indemnity. Except to the extent that Sublandlord
waives such claims under the terms of Section 10(b) above, Subtenant agrees to
protect, defend, indemnify and hold Sublandlord and its trustees, members,
principals, beneficiaries, partners, officers, directors, shareholders and
employees (collectively, the “Sublandlord Related Parties”) harmless from all
liabilities, obligations,

 



--------------------------------------------------------------------------------



 



damages, penalties, claims, actions, costs, liens, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against
Sublandlord or any of the Sublandlord Related Parties, or for which Sublandlord
may be liable to Master Landlord, arising from (a) the use, modification or
occupancy of the Sublease Premises, and (b) the acts or omissions of Subtenant,
its employees, agents or contractors, members, trustees, principals,
beneficiaries, partners, officers, directors, shareholders, invitees or
licensees (collectively, the “Subtenant Related Parties”). Subtenant’s
obligations to protect, defend, indemnify and hold harmless Sublandlord and the
Sublandlord Related Parties under this Section 10(c) are in no way conditioned
upon either (i) Subtenant’s or any Subtenant Related Party’s acts or omissions
being a cause of any underlying Losses, or (ii) Sublandlord or any Sublandlord
Related Parties being free of negligence or wrongful conduct in connection
therewith; provided, however, that Subtenant shall not be required to indemnify
or hold Sublandlord harmless to the extent that Sublandlord’s negligence or
willful misconduct is the cause of any Losses. The provisions of this
Section 10(c) shall survive the expiration or any earlier termination of this
Sublease.
          (d) Sublandlord’s Indemnity. Sublandlord agrees to protect, defend,
indemnify and hold Subtenant and the Subtenant Related Parties harmless from all
Losses which may be imposed upon, incurred by or asserted against Subtenant or
any of the Subtenant Related Parties, or for which Subtenant may be liable to
Master Landlord, arising from the negligent acts or omissions of Sublandlord or
the Sublandlord Related Parties. The provisions of this Section 10(d) shall
survive the expiration or any earlier termination of this Sublease.
          (e) Waiver of Consequential Damages. Except for any liability that
Subtenant may have under this Sublease for holding over in the Sublease
Premises, Sublandlord and Subtenant each waive any claim it may have against the
other for consequential damages resulting from a breach of the terms of this
Sublease.
          (f) Special Indemnity Provision. If and to the extent that RCW
4.24.115 applies, all provisions of this Sublease pursuant to which Sublandlord
or Subtenant (each an “Indemnitor”) agrees to indemnify the other (the
“Indemnitee”) against liability for damages arising out of bodily injury to
persons or damage to property relative to the construction, alteration, repair,
addition to, subtraction from, improvement to or maintenance of any building,
road or other structure, project, development or improvement attached to land,
including the Leased Premises, (i) shall not apply to damages caused by or
resulting from the sole negligence of the Indemnitee, its agents or employees,
and (ii) to the extent caused by or resulting from the concurrent negligence of
(a) the Indemnitee or the Indemnitee’s agents or employees and (b) the
Indemnitor or the Indemnitor’s agents or employees, shall apply only to the
extent of the Indemnitor’s negligence; provided, however, the limitations on
indemnity set forth in this paragraph shall automatically and without further
act by either Sublandlord or Subtenant be deemed amended so as to remove any of
the restrictions contained in this paragraph that are no longer required by then
applicable law. Sublandlord and Subtenant specifically agree that the provisions
of this Section 10(f) also apply to any claim of injury or damage to the
parties’ respective employees or their property. Each party hereto acknowledges
and agrees that with respect to the indemnification provisions set forth in this
Sublease, it waives any right of immunity that it may have under Title 51 RCW as
amended or replaced. This waiver and agreement was specifically negotiated by
the parties and is solely for their benefit and is not intended as a waiver of
immunity under Title 51 RCW for any other purpose.
     11. Assignment and Subletting.
          (a) Except with the prior written consent of Sublandlord, which
consent shall not be unreasonably withheld, conditioned or delayed, (and the
Master Landlord if and as required under Article 13 of the Master Lease), except
as provided below with respect to transfers to Affiliates, Subtenant shall

 



--------------------------------------------------------------------------------



 



not voluntarily, involuntarily or by operation of law (a) Transfer (as defined
in the Master Lease) this Sublease or any interest under it; (b) allow any
Transfer thereof or any lien upon Subtenant’s interest by operation of law;
(c) further sublet the Sublease Premises or any part thereof; or (d) permit the
occupancy of the Sublease Premises or any part thereof by anyone other than
Subtenant (all of the foregoing hereby referred to collectively herein as a
“Transfer”). Subtenant shall provide Sublandlord with not less than thirty
(30) days prior notice of a proposed Transfer. With any request for consent to a
Transfer for which consent is required, Subtenant will submit a copy of the
proposed Transfer document to Sublandlord and notify Sublandlord of the proposed
effective date of the Transfer, the name of the proposed transferee (accompanied
by evidence of the nature, character, ownership, business, and financial
condition of the transferee and its business), all terms and conditions
(including rental and other consideration) of or relating to the Transfer, a
general description of any proposed alterations along with any other information
required by Master Landlord as a requirement for considering a request for a
Transfer, including without limitation the information listed in Master Lease
Section 13.1. Sublandlord shall grant or deny its consent to the proposed
Transfer within thirty (30) days following submission of Subtenant’s request
accompanied by the information required herein. If Sublandlord does not respond
within such thirty (30) day period, Sublandlord shall be deemed to have not
consented to such Transfer. Consent by Sublandlord to any Transfer shall not be
a waiver of Sublandlord’s rights as to any subsequent Transfer. Subtenant shall
pay Sublandlord a review fee not exceeding $1,000.00 for Sublandlord’s review of
any Permitted Transfer or requested Transfer for its actual, out of pocket,
reasonable costs and expenses (including reasonable attorney’s fees); provided
that in addition and not subject to the $1,000 maximum, Subtenant shall pay
Sublandlord any expenses and other amounts (including attorney’s fees) charged
by Master Landlord in connection therewith, when applicable and only to the
extent provided for in the Master Lease. Any approved Transfer shall be
expressly subject to the terms and conditions of the Master Lease and this
Sublease. Upon Default while a Transfer is in effect, Sublandlord may collect
directly from the transferee all sums becoming due to Subtenant under the
Transfer and apply this amount against any sums due Sublandlord by Subtenant,
and Subtenant hereby authorizes and directs any transferee to make payments
directly to Sublandlord upon notice from Sublandlord. No direct collection by
Sublandlord from any transferee shall constitute a novation or release of
Subtenant, a consent to the Transfer or a waiver of the covenant prohibiting
Transfers.
          (b) Notwithstanding anything to the contrary in this Sublease, without
releasing Subtenant from primary liability hereunder, Subtenant may, without
Sublandlord’s prior written consent, but with advance written notice to
Sublandlord, sub-sublet all or portions of the Sublease Premises or assign the
Sublease to an Affiliate (as defined in Sections 13.2(a) and (b) of the Master
Lease) of Subtenant. Notwithstanding the terms of the agreement actually signed,
the transferee of any such assignment or sub-sublet shall be deemed to have
assumed and agreed to perform all of Subtenant’s obligations under this Sublease
with respect to the portion of the Sublease Premises that is the subject of the
assignment or sub-sublease.
          (c) Except with respect to any Transfer to an Affiliate, if and at
such time as Subtenant receives any “rent profit” for any Transfer (as that term
is used and defined in the Master Lease Section 13.7), then 50% of such
consideration shall be immediately due and payable by Subtenant to Sublandlord
as Additional Rent under this Sublease. Subtenant shall allow Sublandlord to
review and audit Subtenant’s book and records for the purpose of verifying
Subtenant’s calculation of rent profit payable to Sublandlord.
          (d) No assignment or sublease approved hereunder shall be effective or
commence unless and until any default by Subtenant hereunder has been cured and
unless and until satisfaction of all requirements relating to Transfers (if any)
set forth in the Master Lease. No assignment or subletting permitted pursuant to
this Section shall relieve Subtenant from Subtenant’s obligations and agreements

 



--------------------------------------------------------------------------------



 



under this Sublease, and Subtenant shall continue to be liable as a principal
and not as a guarantor or surety, to the same extent as though no assignment or
subletting had been made.
          (e) Any sublease approved hereunder shall conform to the requirements
set forth in Section 13.6 of the Master Lease.
     12. Casualty; Condemnation.
          (a) Casualty.
               (i) Reparable within 365 days. If fire or other casualty damages
the whole or any material part of the Sublease Premises such that it cannot be
and is not used for its intended purposes, and if the Sublease Premises can be
repaired and restored within 365 days after the date of the casualty, then,
except as provided in (ii) below, and provided all insurance proceeds are made
available timely to Subtenant as needed for purposes of repair and restoration,
Subtenant will promptly commence to repair and restore the damaged portion or
portions of the Sublease Premises to as near their condition prior to the
casualty as is reasonably possible, and shall diligently pursue repair and
restoration to completion. In that case, this Sublease shall remain in full
force and effect, but all Rent shall abate pro rata for the period during which
all or a part of the Sublease Premises cannot and is not being used for its
intended purposes, such calculation to be based upon the number of rentable
square feet in the portion of the Sublease Premises that is not and cannot be
used for its intended purposes as compared with the total number of rentable
square feet in the Sublease Premises.
               (ii) Not Repairable Within 365 Days. If fire or other casualty
damages the whole or any material part of the Sublease Premises such that it
cannot and is not being used for its intended purposes, and (A) if the Sublease
Premises cannot reasonably be repaired and restored within 365 days after the
date of the casualty, or (B) if the casualty occurs during the last eighteen
(18) months of the Sublease Term or (C) if the casualty is not within the scope
covered by the property damage policy then required by the terms of the Master
Lease, then Subtenant may terminate this Sublease by written notice to
Sublandlord effective on the date of notice and Sublandlord (or Master Landlord,
if required by the Master Lease) shall receive all insurance proceeds from the
property damage coverage required by Section 9.1.1 of the Master Lease. Rent
will abate from the date of the casualty according to the formula set forth in
Section (i) above.
               (iii) Subtenant’s Repair Obligation. If this Sublease is not
terminated under Sections (i) or (ii) above following a fire or other casualty,
then, provided all insurance proceeds are made available timely to Subtenant in
the manner set forth in the Master Lease, Subtenant will repair and restore the
Sublease Premises to as near their condition prior to the fire or other casualty
as is reasonably possible with all commercially reasonable diligence and speed
and Rent will abate pro rata according to the formula set forth in Section
(i) above. Notwithstanding the foregoing, if Subtenant does not elect to
terminate this Sublease pursuant to subsection (ii) above, then Subtenant shall
be responsible for all costs of repair and restoration of the Sublease Premises
to the extent those costs exceed insurance proceeds resulting from the casualty.
               (iv) Abatement. Except as expressly provided above, Rent shall
not abate.
     (b) Condemnation
               (i) Substantial Taking. If a condemning authority desires to
effect a taking of all or any material part of the Sublease Premises,
Sublandlord will notify Subtenant and Subtenant shall have ninety (90) days from
the date of such notice to reasonably determine whether that taking

 



--------------------------------------------------------------------------------



 



would render the Sublease Premises unsuitable for Subtenant’s intended purposes.
If Subtenant concludes that the taking will render the Sublease Premises
unsuitable for Subtenant’s intended purposes, Sublandlord and Subtenant will
document such determination and this Sublease will terminate as of the date the
condemning authority takes possession of the portion of the Sublease Property
taken. Subtenant will pay Rent to the date of termination. If Subtenant does not
exercise it option to terminate, then this Sublease will continue in full force
and effect.
               (ii) Repair Obligations. If this Sublease does not terminate
under subsection (i), this Sublease will terminate automatically as to the
portion of the Sublease Premises taken as of the date the condemning authority
takes possession, Subtenant will restore the remaining portion of the Sublease
Premises to a complete architectural unit with all commercially reasonable
diligence and speed, Sublandlord shall make available to Subtenant such portion
of the condemnation award as may be necessary for such restoration, and Base
Rent will be reduced for the period after the date the condemning authority
takes possession to a sum equal to the product of the Base Rent provided for in
this Sublease with respect to the Sublease Premises multiplied by a fraction,
the numerator of which is the number of rentable square feet of the Sublease
Premises after the taking and after restoration of the Sublease Premises to a
complete architectural unit, and the denominator of which is the number of
rentable square feet of the Sublease Premises prior to the taking. Subtenant’s
obligation to pay Rent will abate on a proportionate basis with respect to that
portion of the Sublease Premises remaining after the taking that Subtenant is
unable to use during restoration for the period of time that Subtenant is unable
to use such portion of the Sublease Premises.
               (iii) Participation in the Award. Subject to Sublandlord’s
obligation to make the condemnation award proceeds available to Subtenant in
connection with restoration pursuant to subsection 12(b)(ii) above, Subtenant
waives any interest that Subtenant may have in any and all damages, awards or
other payments resulting form or paid on account of any taking, except that
Subtenant may recover from the condemning authority such compensation as may be
separately recoverable for damages to or condemnation of Subtenant’s movable
trade fixtures and equipment and for moving expenses; provided however, that
Subtenant has no right to receive any award for its interest in this Sublease or
for loss of leasehold.
     13. Parking. The parties acknowledge that it is a condition of the permit
for use of the Building that forty-five (45) parking spaces at the building
located at 1201 Eastlake Avenue East be dedicated for use by the occupant of the
Building. Subtenant shall have the right to use all of the parking in the
Building’s parking garage at no additional charge and up to forty-five
(45) parking spaces on the surface lot and in the parking garage at 1201
Eastlake Avenue East (the “Steam Plant Building”) during the Sublease Term. The
rate for parking at the Steam Plant Building shall be eighty-five dollars
($85.00) per parking stall per month for the surface parking spaces and one
hundred and thirty dollars ($130.00) per parking stall per month for those
spaces located in the parking garage, plus applicable sales or use taxes. All
parking spaces provided to Subtenant at the Steam Plant Building shall be
available for the common use by Sublandlord on a non-exclusive basis, subject to
any reasonable restrictions from time to time imposed by Sublandlord or Master
Landlord including all security requirements. Subtenant shall make commercially
reasonable efforts to minimize or eliminate the need for Subtenant to utilize
the Steam Plant Building parking but shall not be required to take any action
that would violate the terms of the permit for use of the Building. All parking
fees due hereunder shall be payable to Sublandlord commencing on the
Commencement Date and on or before the first day of the month during the
Sublease Term.
     14. Sublandlord’s Representations, Warranties and Covenants.
          (a) Sublandlord represents and warrants to Subtenant as follows:

 



--------------------------------------------------------------------------------



 



               (i) Exhibit B is a true, complete copy of the Master Lease, and
the Master Lease is in full force and effect and has not been modified,
supplemented or amended except as expressly set forth in Recital A of this
Sublease;
               (ii) To its knowledge, Sublandlord has fulfilled its duties under
the Master Lease and has not received any notice of default under the Master
Lease;
               (iii) To Sublandlord’s knowledge, Master Landlord has fulfilled
all of its duties under the Master Lease and is not in default under the Master
Lease, and, to Sublandlord’s knowledge, no event is outstanding and is
continuing which would constitute an Event of Default under the Master Lease but
for the requirement of the giving of notice and/or the expiration of the period
of time to cure;
               (iv) Sublandlord has not assigned, transferred or delegated any
of its rights or duties under the Master Lease, or pledged or encumbered any of
its interest in, or rights under the Master Lease;
               (v) Sublandlord shall not commit any act or omission that will
result in a violation of or an Event of Default under any of the provisions of
the Master Lease.
               (vi) Sublandlord shall use reasonable efforts at no cost to
Sublandlord to cause Master Landlord to perform its obligations under the Master
Lease for the benefit of Subtenant, and to obtain any required consents under
the Master Lease for the benefit of Subtenant.
               (vii) Sublandlord shall deliver to Subtenant a copy of any notice
received from Master Landlord relating to the Sublease Premises within two
(2) days of Sublandlord’s receipt thereof.
               (viii) In the event that Sublandlord defaults under any of its
obligations under the Master Lease that have not been delegated to Subtenant
hereunder, following written notice to Sublandlord, Subtenant shall have the
right to cure the default on or before the date Sublandlord’s applicable cure
period expires. If any such default is cured by Subtenant, then Sublandlord
shall reimburse to Subtenant any sums paid or incurred by Subtenant in effecting
the cure within ten (10) days after notice and demand therefor from Subtenant,
together with interest at the Default Rate specified in the Master Lease. If
Sublandlord fails to reimburse Subtenant within such ten (10) day period, then
in addition to any other remedies that Subtenant may have in law or in equity,
Subtenant may deduct such amounts from subsequent installments of Base Rent and
Additional Rent due to Sublandlord under this Sublease. In addition, if any such
default is cured by Subtenant, then thereafter Subtenant shall have the right in
its sole discretion to pay all sums due hereunder directly to Master Landlord.
               (ix) Sublandlord shall not voluntarily amend or terminate the
Master Lease, or surrender all or any portion of the Premises without
Subtenant’s prior written consent, provided that Sublandlord shall notify
Subtenant as soon as reasonably possible its intent to terminate the Master
Lease in the event of a casualty or condemnation.
     15. Signage. Subject to Master Landlord’s consent, Subtenant may place
signage on the exterior of the Building provided that all such signage shall be
installed at Subtenant’s sole cost and expense and in compliance with all Laws.
Subtenant shall be required to remove any exterior signage upon expiration or
earlier termination of this Sublease and promptly repair any and all damage
caused by installation and removal of such signs.

 



--------------------------------------------------------------------------------



 



     16. Surrender.
          (a) On the Expiration Date, or upon the earlier termination of the
Sublease or of Subtenant’s right to possession of the Sublease Premises,
Subtenant will at once surrender and deliver up the Sublease Premises, together
with all improvements thereon, to Sublandlord in as good condition and repair as
when delivered to Subtenant, reasonable wear and tear and casualty or
condemnation not required to be restored by Subtenant excepted. Conditions
existing because of Subtenant’s failure to perform maintenance, repairs or
replacements as required of Subtenant under this Sublease shall not be deemed
“reasonable wear and tear.” Subtenant shall surrender to Sublandlord all keys to
the Sublease Premises and make known to Sublandlord the combination of all
combination locks which Subtenant is permitted to leave on the Sublease
Premises.
          (b) All Alterations in or upon the Sublease Premises made by Subtenant
and not removed or required to be removed hereunder shall immediately become a
part of and shall remain upon the Sublease Premises upon such termination
without compensation, allowance or credit to Subtenant. To the extent required
under the Master Lease or pursuant to Section 9 of this Sublease, Subtenant
shall restore the Sublease Premises to their condition prior to the making of
such Alterations and repair any damage occasioned by such removal or
restoration. If Subtenant is permitted or required to remove any Alteration or a
portion thereof, and Subtenant does not complete such removal in accordance with
this Section, Sublandlord may remove the same (and repair any damage occasioned
thereby), and dispose thereof, or at its election, warehouse the same. Subtenant
shall pay the costs of such removal, repair and warehousing, plus an
administrative fee equal to ten percent (10%) of such costs, on demand.
          (c) On the Expiration Date, or upon the earlier termination of the
Sublease or of Subtenant’s right to possession of the Sublease Premises,
Subtenant shall remove Subtenant’s articles of personal property incident to
Subtenant’s business which are not permanently affixed to the Sublease Premises,
including all Remaining Property (collectively referred to herein as “Trade
Fixtures”), provided that the definition of Trade Fixtures is further limited to
only those Subtenant’s Alterations and/or Subtenant’s equipment which fail to
meet the Fixed Equipment Criteria of Master Lease Section 8.8. Upon the removal
of Trade Fixtures Subtenant shall repair any injury or damage to the Sublease
Premises which may result from such removal, and shall restore the Sublease
Premises to the condition required under the Master Lease and, if no specified
therein, then to at least the same condition as prior to the installation
thereof. If Subtenant does not remove Subtenant’s Trade Fixtures from the
Sublease Premises on or before the Expiration Date or the earlier termination of
Subtenant’s right to possession, Sublandlord may, at its option, remove the same
(and repair any damage occasioned thereby and restore the Sublease Premises as
aforesaid) and dispose thereof or warehouse the same, and Subtenant shall pay
the cost of such removal, repair, restoration or warehousing, plus as
administrative fee equal to ten percent (10%) of such costs, to Sublandlord on
demand, or Sublandlord may treat said Trade Fixtures as having been conveyed to
Sublandlord with this Sublease acting as a bill of sale therefor, without
further payment or credit by Sublandlord to Subtenant.
     (d) Prior to the Expiration Date, Subtenant shall perform all
decommissioning required by governmental agencies and shall provide copies of
all nonproprietary decommissioning reports to Sublandlord. No less than five
(5) months prior to the Expiration Date, Subtenant shall provide to Sublandlord
a copy of its protocols and procedures for decommissioning the Sublease Premises
and Sublandlord will provide comments for consideration within thirty (30) days.
During such last five (5) months of the Sublease Term, upon Sublandlord’s
request, Subtenant agrees to provide Sublandlord with periodic decommissioning
status updates.

 



--------------------------------------------------------------------------------



 



     17. Holding Over.
          (a) Subtenant has no right to occupy the Sublease Premises or any
portion thereof after the Expiration Date or after the termination of this
Sublease or of Subtenant’s right to possession hereunder. In the event Subtenant
or any party claiming by, through or under Subtenant holds over (which shall
include failure to complete the decommissioning process required under this
Sublease by expiration or earlier termination of this Sublease), Sublandlord may
exercise any and all remedies available to it at law or in equity to recover
possession of the Sublease Premises, and to recover damages, including without
limitation, all direct, indirect, consequential and liquidated damages payable
by Sublandlord to Master Landlord by reason of such holdover.
          (b) Without limiting Sublandlord’s rights under this Section 17(b),
and in addition to Sublandlord’s rights thereunder and at law or in equity, for
each and every month or partial month that Subtenant or any party claiming by,
through or under Subtenant remains in occupancy of all or any portion of the
Sublease Premises after the Expiration Date or after the earlier termination of
this Sublease or of Subtenant’s right to possession without Sublandlord’s
written consent (which Sublandlord has no obligation to give), Subtenant shall
pay, as minimum damages and not as a penalty, monthly rental at a rate equal to
150% the rate of Rent payable by Subtenant hereunder immediately prior to the
Expiration Date or the earlier termination of this Sublease or of Subtenant’s
right to possession. The acceptance by Sublandlord of any lesser sum shall be
construed as payment on account and not in satisfaction of damages for such
holding over.
     18. Right of Entry. Sublandlord and its agents shall have the right to
enter the Sublease Premises at reasonable times with forty-eight (48) hours
prior notice to Subtenant, to examine the same; provided that, in an emergency
or perceived emergency, no advance notice shall be required. Access by
Sublandlord shall be strictly in accordance with any reasonable security and
confidentiality requirements that Subtenant may impose from time to time,
including, without limitation, a requirement that any person having access to
the Sublease Premises be accompanied by an employee of Subtenant, and sign and
deliver to Subtenant a reasonable nondisclosure and confidentiality agreement in
form and content acceptable to Subtenant and Sublandlord. In furtherance of the
foregoing, in the event of emergency Subtenant agrees to provide Sublandlord
escorted access to the Sublease Premises demark room at any time, as needed. In
addition, subject to the foregoing, if Subtenant is in default beyond the
applicable cure period, Sublandlord and its agents shall have the right to enter
the Sublease Premises at reasonable times to show them to prospective
purchasers, lenders or subtenants. Sublandlord shall make reasonable efforts not
to interfere with Subtenant’s use of the Sublease Premises. If Subtenant is not
present to permit entry and an entry is necessary in an emergency, Sublandlord
may enter the same by master key or may forcibly enter the same, without
rendering Sublandlord liable therefor. Nothing contained herein shall be
construed to impose upon Sublandlord any duty of repair except as specifically
provided for herein. Master Landlord has the right to enter the Sublease
Premises as set forth in the Master Lease.
     19. Encumbering Title.
          (a) Subtenant shall not do any act which in any way encumbers the
title of Master Landlord in and to the Master Premises nor shall the interest or
estate of Master Landlord or Sublandlord be in any way subject to any claim by
way of lien or encumbrance, whether by operation of law or by virtue of any
express or implied contract by Subtenant, or by reason of any other act or
omission of Subtenant. Any claim to, or lien upon, the Sublease Premises or the
Building arising from any act or omission of Subtenant shall accrue only against
the estate of Subtenant and shall be subject and subordinate to the paramount
title and rights of Master Landlord and the Sublandlord.

 



--------------------------------------------------------------------------------



 



          (b) Without limiting the generality of this Section 19(b), Subtenant
shall not permit the Sublease Premises or the Building to become subject to any
mechanics’, laborers’ or materialmen’s lien on account of labor or material
furnished to Subtenant or claimed to have been furnished to Subtenant in
connection with work of any character performed or claimed to have been
performed on the Sublease Premises by, or at the direction or sufferance of,
Subtenant. If any lien is filed arising out of work performed for Subtenant,
Subtenant shall either discharge the lien or post a bond pursuant to RCW
60.04.161 sufficient to remove the lien from the Sublease Premises within ten
(10) business days after it receives notice of the lien. If Subtenant fails
discharge or remove the lien within such ten-business-day period, then
Sublandlord may cause such liens to be released by any means it deems proper,
including payment, at Subtenant’s expense and without affecting Sublandlord’s
rights.
     20. Subtenant’s Default. Any one or more of following events shall be
considered a “Default” by Subtenant, as such terms are used in this Sublease:
          (a) Subtenant shall be a debtor in a bankruptcy case, whether
voluntary or involuntary, or a decree or order approving, as properly filed, a
petition or answer filed against Subtenant asking reorganization of Subtenant
under the Federal bankruptcy laws as now or hereafter amended, or under the laws
of any state, shall be entered, and if such filing was involuntary, then any
such decree or judgment or order shall not have been vacated or stayed or set
aside within sixty (60) days from the date of the entry or granting thereof
(there being no cure periods for voluntary filings); or
          (b) Subtenant shall file, or admit the jurisdiction of the court and
the material allegations contained in, any petition in bankruptcy, or any
petition pursuant or purporting to be pursuant to the Federal Bankruptcy laws
now or hereafter amended, or Subtenant shall institute any proceedings for
relief of Subtenant under any bankruptcy or insolvency laws or any laws relating
to the relief of debtors, readjustment of indebtedness, re-organization,
arrangements, composition or extension; or
          (c) Subtenant shall make any assignment for the benefit of creditors
or shall apply for or consent to the appointment of a receiver for Subtenant or
any of the property of Subtenant; or
          (d) Subtenant shall admit in writing its inability to pay its debts as
they become due; or
          (e) The Sublease Premises are levied on by any revenue officer or
similar officer; or
          (f) A decree or order appointing a receiver of the property of
Subtenant shall be made and such decree or order shall not have been vacated,
stayed or set aside within thirty (30) days from the date of entry or granting
thereof; or
          (g) Subtenant shall Transfer this Sublease or Subtenant’s interest in
the Sublease Premises, or any portion thereof, other than in strict accordance
with Section 11 of this Sublease; or
          (h) Subtenant fails to make any payment of Rent required to be made by
Subtenant within three (3) business days of the date the same is due; or
          (i) Subtenant fails to secure insurance or to provide proper evidence
of insurance as set forth in Section 10 of this Sublease, and such failure
continues for more than five (5) business days after written notice thereof to
Subtenant, or fails to keep the Sublease Premises or the Building free of lien
claims as set forth in Section 19 of this Sublease, and such failure continues
for more than five (5) business days after written notice thereof to Subtenant;
or

 



--------------------------------------------------------------------------------



 



          (j) Subtenant fails to fulfill, keep, observe or perform any of the
other covenants and obligations herein contained to be fulfilled, kept, observed
and performed by Subtenant, and such failure continues for more than twenty
(20) days after notice thereof in writing to Subtenant, except that if such
failure cannot reasonably be cured within that twenty (20)-day period, then if
Subtenant fails to commence to cure its failure to perform within twenty
(20) days after notice thereof in writing to Subtenant and thereafter diligently
prosecutes the cure to completion.
          (k) Upon the occurrence of any one or more Defaults, Sublandlord may
exercise any remedy against, and recover such amounts from, Subtenant as Master
Landlord may exercise or be entitled to for default by Tenant under the Master
Lease, which provisions of the Master Lease are hereby incorporated herein by
reference; provided, however, that for Defaults pursuant to Section 20(h)
Sublandlord shall not enforce its remedies under this Section 20 (but may still
collect Late Fees and Default Interest pursuant to Section 6) unless Subtenant
fails to cure such Default within three (3) business days from receipt of
written notice thereof from Sublandlord.
          (l) If this Sublease terminates prior to its expiration date as a
result of Subtenant’s Default, Subtenant shall decommission the Sublease
Premises in accordance with Sublandlord’s standards and surrender the Sublease
Premises to Sublandlord in accordance with all other requirements set forth in
this Sublease.
     21. Provisions Regarding Master Lease.
          (a) This Sublease and all rights of the parties hereunder are subject
and subordinate to the Master Lease and to Master Landlord’s rights under its
terms.
          (b) Subtenant shall perform all affirmative covenants of the Master
Lease that it is required to perform under the terms of this Sublease, and shall
refrain from performing any act which is prohibited by the negative covenants of
the Master Lease. Subject to the provisions of Section 18 above, Sublandlord
shall have the right to enter the Sublease Premises to cure any default by
Subtenant under this Section.
          (c) If Subtenant desires to take any action which requires the consent
of Master Landlord under the terms of the Master Lease, then: (a) except as
expressly provided otherwise in this Sublease, Sublandlord, independently, shall
have the same rights of approval or disapproval as Master Landlord has under the
Master Lease; (b) except as expressly provided otherwise in this Sublease,
Subtenant shall not take any such action until it obtains the consent of both
Sublandlord and Master Landlord; and (c) at Subtenant’s request, Sublandlord
shall use commercially reasonable efforts to obtain such consent. Excluding all
costs relating to Master Landlord’s initial consent to this Sublease, Subtenant
shall pay all third party costs reasonably incurred by Sublandlord in seeking or
procuring Master Landlord’s consent. Any approval or consent required of
Sublandlord conclusively shall be deemed reasonably withheld if approval or
consent also is required of the Master Landlord and Master Landlord fails to
give Master Landlord’s approval or consent.
          (d) All of the following terms and conditions of the Master Lease are
incorporated herein by this reference: 4.2 (entitled “Compliance With Laws” (but
excluding the first sentence)), 16 (entitled “Landlord’s Default”), 17 (entitled
“Landlord’s Financing”), 18 (entitled “Tenant’s Financing”), 23 (entitled
“Estoppel Certificate”), 27.4 (entitled “Survival”), 27.7 (entitled “Time of
Essence”), 27.8 (entitled Waiver of Common Law”), 27.10 (entitled “Governing
Law/Venue/Waiver of Jury”), 27.11 (entitled “Force Majeure”), 27.12 (entitled
“Headings”), 27.14 (entitled “Rights are Cumulative”), 27.15 (entitled
“Severability”), 27.16 (entitled “Interpretation”), and 27.18 (entitled
“Counterparts”). Notwithstanding that all terms of the Master Lease are not
fully incorporated herein, Subtenant

 



--------------------------------------------------------------------------------



 



acknowledges receipt of a full and complete copy of the Master Lease and
acknowledges that its terms remain unmodified and in full force and effect.
          (e) As between Sublandlord and Subtenant, in the event of a conflict
between the provisions of the Master Lease and the provisions of this Sublease,
the provisions of this Sublease shall control.
     22. Subordination Nondisturbance Agreements. Sublandlord shall not amend,
modify, terminate or cancel the subordination, nondisturbance and attornment
agreement currently in effect with Master Landlord’s lender so long as such
lender holds a security interest in the Premises, or enter into any new
agreement with any new lender without Subtenant’s prior written consent, except
that upon notice to Subtenant accompanied by a copy of the instrument,
Sublandlord may enter into any new agreement with a new lender that it is
required to execute under the terms of the Master Lease.
     23. Brokerage Commissions. Sublandlord shall pay a brokerage commission to
Jones Lang LaSalle (“Subtenant’s Broker”) pursuant to a separate Agreement.
Subtenant agrees to indemnify and hold Sublandlord harmless from all liabilities
and claims for brokerage commissions or finder’s fees growing out of agreements
which Subtenant has made with persons or entities other than Subtenant’s Broker,
including any fee due Subtenant’s Broker in excess of the fee which Sublandlord
has agreed to pay Subtenant’s Broker.
     24. Master Landlord’s Consent.
          (a) This Sublease and the obligations of the parties hereunder are
expressly conditioned upon full execution by Master Landlord, Sublandlord, and
Subtenant of the Consent.
          (b) Sublandlord and Subtenant hereby agree, for the benefit of Master
Landlord, that this Sublease and Master Landlord’s consent hereto shall not
(a) create privity of contract between Master Landlord and Subtenant; (b) be
deemed to have amended the Master Lease in any regard (unless Master Landlord
shall have expressly agreed writing to such amendment); or (c) be construed as a
waiver of Master Landlord’s right to consent to any assignment of the Master
Lease by Sublandlord or any further subletting of the Sublease Premises, or as a
waiver of Master Landlord’s right to consent to any assignment by Subtenant of
this Sublease or any subletting of the Sublease Premises or any part thereof.
     25. Consents. If consent or approval is required from both Sublandlord and
Master Landlord under the terms of this Sublease, Subtenant shall submit its
request for such consent directly to Master Landlord at the same time it submits
its request for consent to Sublandlord.
     26. Notices.
          (a) All notices which may or are required to be given by either party
to the other shall be in writing and shall be deemed given when received or
refused if personally delivered, or if sent by United States registered or
certified mail, postage prepaid, return receipt requested, or if sent by a
nationally recognized overnight commercial courier service providing receipted
delivery, in any such case addressed to the appropriate party at the address
specified below or at such other place as such party may from time to time
designate by notice in writing. Each party agrees promptly to deliver to the
other party a copy of any notice, demand, request, consent or approval received
from Master Landlord.

 



--------------------------------------------------------------------------------



 



         
 
  To Sublandlord:   Zymogenetics, Inc.
 
      1201 Eastlake Avenue East
 
      Seattle, WA 98122
 
      Attn: Director of Facilities,
 
      Phone: (206) 442-6721
 
       
 
  With copy to:   Bristol-Myers Squibb Company
 
      PO Box 4000
 
      Route 206 and Province Line Road
 
      Princeton, New Jersey 08540
 
      Attn: Corporate Real Estate
 
      Phone: 609-252-6874
 
       
 
  To Subtenant:   Dendreon Corporation
 
      3005 First Avenue
 
      Seattle, WA 98121
 
      Attn: Rick Hamm, Executive Vice President, General Counsel and Secretary
 
      Phone: 206-829-1506
 
      Fax: 206-219-7211

     27. Costs and Attorneys’ Fees. Each party agrees to reimburse the other
party’s attorneys’ fees and out-of-pocket costs incurred by such party in
connection with enforcement of this Sublease, regardless of whether litigation
or other legal action is initiated. If such amounts are owed by Subtenant to
Sublandlord, such reimbursement shall constitute Rent and shall be paid by
Subtenant to Sublandlord upon demand.
     28. Miscellaneous.
          (a) This Sublease is the entire agreement between the parties
regarding its subject matter and supersedes any prior oral or written agreements
among them regarding the subject matter contained herein.
          (b) No waiver of any provision of this Sublease or consent to any
action shall constitute a waiver of any other provision of this Sublease or
consent to any other action. No waiver or consent shall constitute a continuing
waiver or consent, or commit a party to provide a future waiver, unless such
provision is expressly set forth in writing. Any waiver given by a party shall
be void if the party requesting such waiver has not provided a full and complete
disclosure of all material facts relevant to the waiver requested.
          (c) The terms of this Sublease have been negotiated by the parties
hereto and the language used in this Sublease shall be deemed to be the language
chosen by the parties hereto to express their mutual intent. The parties
acknowledge and agree that each party and its counsel have reviewed and revised
this Sublease and that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Sublease.
          (d) Each party has all right, power and authority necessary to enter
into and deliver this Sublease and to perform its obligations under this
Sublease.

 



--------------------------------------------------------------------------------



 



          (e) This Sublease is subject to amendment only by a writing that makes
reference to this Sublease and is signed by all parties hereto.
          (f) This Sublease may be executed in counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same instrument.
          (g) No officer, director, employee or shareholder of Sublandlord, or
any parent, subsidiary or affiliate of Sublandlord shall have or incur any
personal liability whatsoever with respect to this Sublease. In no event shall
Sublandlord be liable for consequential or punitive damages.
          (h) Neither Sublandlord nor Subtenant shall record this Sublease nor
any memorandum hereof without the written consent of the other and any attempt
by Subtenant to do the same shall constitute an immediate and uncurable Default
by Subtenant under this Sublease.
          (i) All provisions of this Sublease which require the payment of
money, performance of obligations or the delivery of property after the
termination of this Sublease or require either party to indemnify, defend or
hold the other party harmless shall survive the expiration or earlier
termination of this Sublease.
          (j) The following Exhibits that are attached to this Sublease are
incorporated into and made a part of it by this reference:

         
 
  Exhibit A   Legal Description
 
  Exhibit B   Master Lease
 
  Exhibit C   Master Landlord Consent and Recognition Agreement

[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Sublandlord and Subtenant have executed this Sublease
on the dates set forth below, intending to be bound hereby.

                      SUBLANDLORD:   SUBTENANT:
 
                    Zymogenetics Inc.,   Dendreon, a Washington corporation   a
Delaware corporation
 
                   
By:
  /s/ Jeffrey Galik   By:   /s/ Richard F. Hamm, Jr.        
 
                    Jeffrey Galik, Officer of Zymogentics Senior VP and
Treasurer, Bristol-Myers Squibb Company                
 
                   
 
      Its:   Executive Vice President and General Counsel        
 
                   
Date:
  February 28, 2011   Date:   February 25, 2011        

 



--------------------------------------------------------------------------------



 



SUBLANDLORD ACKNOWLEDGMENT

             
STATE OF New Jersey
    )      
 
    )     ss
COUNTY OF
    )      

     I, the undersigned, a Notary Public, in and for the County and State
aforesaid, do hereby certify that Jeffrey Galik, personally known to me to be
the Senior VP and Treasurer of Bristol-Myer Squibb and an Officer of
Zymogenetics Inc., and personally known to me to be the same person whose name
is subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that as the authorized agent of said entity being authorized so
to do, he executed the foregoing instrument on behalf of said entity, by
subscribing the name of such entity by himself as such managing member, as a
free and voluntary act, and as the free and voluntary act and deed of said
entity under the foregoing instrument for the uses and purposes therein set
forth.
     GIVEN under my hand and official seal this ____ day of _____________, 2011

     
 
   
 
  Notary Public
 
   
 
   
 
  Printed Name
 
  Residing at:
 
 
 
 
  My Commission Expires:    
 

 



--------------------------------------------------------------------------------



 



SUBTENANT ACKNOWLEDGMENT

             
STATE OF WASHINGTON
    )      
 
    )     ss.
COUNTY OF KING
    )      

     I, the undersigned, a Notary Public, in and for the County and State
aforesaid, do hereby certify that _________________________, personally known to
me to be the ______________________of Dendreon, a Delaware corporation, and
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as the authorized agent of said entity being authorized so to do, he
executed the foregoing instrument on behalf of said entity, by subscribing the
name of such entity by himself as such managing member, as a free and voluntary
act, and as the free and voluntary act and deed of said entity under the
foregoing instrument for the uses and purposes therein set forth.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

     
 
   
 
  Notary Public
 
   
 
   
 
  Printed Name
 
  Residing at:
 
 
 
 
  My Commission Expires:
 
 
 

 



--------------------------------------------------------------------------------



 



Exhibit A
LEGAL DESCRIPTION
EXHIBIT A
LEGAL DESCRIPTION
     LOTS 4 AND 5, BLOCK 4, FRANCE’S ADDITION TO THE CITY OF SEATTLE, ACCORDING
TO THE PLAT THEREOF, RECORDED IN VOLUME 1 OF PLATS, PAGE 195, IN KING COUNTY,
WASHINGTON;
EXCEPT A PORTION THEREOF CONDEMNED IN KING COUNTY SUPERIOR COURT CAUSE NUMBER
8064 FOR EASTLAKE AVENUE EAST; AND
     LOTS 5, 6 AND 7, BLOCK 13, EAST PARK ADDITION TO THE CITY OF SEATTLE,
ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 8 OF PLATS, PAGE 83, IN KING
COUNTY, WASHINGTON;
EXCEPT ANY PORTION THEREOF CONDEMNED IN KING COUNTY SUPERIOR COURT CAUSE NUMBER
8064 FOR EASTLAKE AVENUE EAST.
     TOGETHER WITH THAT PORTION OF VACATED BELLEVUE AVENUE EAST (FORMERLY OREGON
STREET) LYING SOUTHERLY OF THE SOUTHEASTERLY MARGIN OF EASTLAKE AVENUE EAST AND
LYING NORTH OF THE SOUTH LINE OF FRANCE’S ADDITION, ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 1 OF PLATS, PAGE 195, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION THEREOF DESCRIBED AS FOLLOWS:

    BEGINNING AT THE SOUTHWEST CORNER OF LOT 6, BLOCK 3, SAID FRANCE’S ADDITION;
THENCE SOUTH 89°48'22" WEST 17.00 FEET ALONG THE SOUTH LINE OF SAID FRANCE’S
ADDITION;
THENCE NORTH 37°19'52" EAST 28.09 FEET TO THE EAST MARGIN OF SAID BELLEVUE
AVENUE EAST;
THENCE SOUTH 00°05'03" WEST 22.28 FEET ALONG SAID EAST MARGIN TO THE POINT OF
BEGINNING.

 



--------------------------------------------------------------------------------



 



Exhibit B
master lease

 



--------------------------------------------------------------------------------



 



Exhibit c
Landlord Consent AND RECOGNITION AGREEMENT

 